  Case: 1:19-cv-06334 Document #: 222 Filed: 11/02/20 Page 1 of 14 PageID #:3018




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 COOK COUNTY, ILLINOIS, an Illinois governmental               )
 entity, and ILLINOIS COALITION FOR IMMIGRANT                  )
 AND REFUGEE RIGHTS, INC.,                                     )    19 C 6334
                                                               )
                                            Plaintiffs,        )    Judge Gary Feinerman
                                                               )
                             vs.                               )
                                                               )
 CHAD F. WOLF, in his official capacity as Acting              )
 Secretary of U.S. Department of Homeland                      )
 Security, U.S. DEPARTMENT OF HOMELAND                         )
 SECURITY, a federal agency, KENNETH T.                        )
 CUCCINELLI II, in his official capacity as Acting             )
 Director of U.S. Citizenship and Immigration Services,        )
 and U.S. CITIZENSHIP AND IMMIGRATION                          )
 SERVICES, a federal agency,                                   )
                                                               )
                                         Defendants.           )

                              MEMORANDUM OPINION AND ORDER

       Cook County and Illinois Coalition for Immigrant and Refugee Rights, Inc. (“ICIRR”)

allege in this suit that the Department of Homeland Security’s (“DHS”) final rule, Inadmissibility

on Public Charge Grounds, 84 Fed. Reg. 41,292 (Aug. 14, 2019) (“Final Rule” or “Rule”), is

unlawful. Doc. 1. Plaintiffs claim that the Rule violates the Administrative Procedure Act

(“APA”), 5 U.S.C. § 701 et seq., because (1) it exceeds DHS’s authority under the public charge

provision of the Immigration and Nationality Act (“INA”), 8 U.S.C. § 1182(a)(4)(A); (2) is not

in accordance with law; and (3) is arbitrary and capricious. Doc. 1 at ¶¶ 140-169. ICIRR also

claims that the Rule violates the equal protection component of the Fifth Amendment’s Due

Process Clause. Id. at ¶¶ 170-188.

       On October 14, 2019, this court preliminarily enjoined DHS from enforcing the Final

Rule in the State of Illinois, reasoning that the Rule likely violates the APA because it interprets



                                                  1
     Case: 1:19-cv-06334 Document #: 222 Filed: 11/02/20 Page 2 of 14 PageID #:3019




the term “public charge” in a manner incompatible with its statutory meaning. Docs. 85, 87, 106

(reported at 417 F. Supp. 3d 1008 (N.D. Ill. 2019)). DHS appealed. The Seventh Circuit denied

DHS’s motion to stay the preliminary injunction pending appeal, No. 19-3169 (7th Cir. Dec. 23,

2019), but the Supreme Court issued a stay, 140 S. Ct. 681 (2020) (mem.). Meanwhile, DHS

moved to dismiss the suit under Civil Rules 12(b)(1) and 12(b)(6). Doc. 124. This court denied

DHS’s motion and granted ICIRR’s request for extra-record discovery on its equal protection

claim. Docs. 149-150 (reported at 461 F. Supp. 3d 779 (N.D. Ill. 2020)). And this court denied

DHS’s motion to certify under 28 U.S.C. § 1292(b) an interlocutory appeal of the denial of its

motion to dismiss the equal protection claim. Docs. 183-184 (reported at 2020 WL 3975466

(N.D. Ill. July 14, 2020)).

         Shortly after this court denied DHS’s motion to dismiss, the Seventh Circuit affirmed the

preliminary injunction, reasoning that the Final Rule likely violates the APA. 962 F.3d 208 (7th

Cir. 2020). Armed with the Seventh Circuit’s decision, Plaintiffs move for summary judgment

on their APA claims. Doc. 200. They seek a partial judgment under Civil Rule 54(b)—one that

would vacate the Rule pursuant to the APA and allow continued litigation on ICIRR’s equal

protection claim. Docs. 217-218. Plaintiffs’ motion is granted. A Rule 54(b) judgment is

entered, the Final Rule is vacated, DHS’s request to stay the judgment is denied, and ICIRR’s

equal protection claim may proceed in this court.

                                             Discussion

         The pertinent background is set forth in this court’s opinions and the Seventh Circuit’s

opinion, familiarity with which is assumed.

I.       Plaintiffs’ Summary Judgment Motion

         DHS forthrightly concedes that the Seventh Circuit’s opinion affirming the preliminary

injunction effectively resolves the APA claims on the merits in Plaintiffs’ favor. Doc. 209 at 7


                                                  2
    Case: 1:19-cv-06334 Document #: 222 Filed: 11/02/20 Page 3 of 14 PageID #:3020




(“Defendants do not dispute that the Seventh Circuit’s legal conclusions concerning the Rule

may justify summary judgment for Plaintiffs on their APA claims here.”); Doc. 219 at 1

(“Plaintiffs have argued, and Defendants do not dispute, that the Court may grant Plaintiffs’

pending [summary judgment motion] in light of the Seventh Circuit’s decision affirming the

Court’s preliminary injunction order.”). That concession is appropriate given the Seventh

Circuit’s conclusion that the Final Rule is both substantively and procedurally defective under

the APA. 962 F.3d at 222-33.

        As for substance, the Seventh Circuit held in pertinent part as follows:

         … Even assuming that the term “public charge” is ambiguous and thus might
         encompass more than institutionalization or primary, long-term dependence
         on cash benefits, it does violence to the English language and the statutory
         context to say that it covers a person who receives only de minimis benefits
         for a de minimis period of time. There is a floor inherent in the words “public
         charge,” backed up by the weight of history. The term requires a degree of
         dependence that goes beyond temporary receipt of supplemental in-kind
         benefits from any type of public agency.

                                             *   *   *

               The ambiguity in the public-charge provision does not provide DHS
         unfettered discretion to redefine “public charge.” We find that the
         interpretation reflected in the Rule falls outside the boundaries set by the
         statute.

Id. at 229. * As for procedure, and in the alternative, the Seventh Circuit held that the Rule was

“likely to fail the ‘arbitrary and capricious’ standard” due to “numerous unexplained serious


*
  Although the Seventh Circuit reached its conclusion under step two of Chevron and this court
stopped at step one, there is less dissonance between the two opinions than meets the eye.
Adopting the methodological approach urged by DHS—which it has since abandoned—that
“‘the late 19th century [is] the key time to consider’ for determining the meaning of the term
‘public charge,’” 417 F. Supp. 3d at 1023 (quoting DHS’s brief in opposition to Plaintiffs’
motion for preliminary injunction), this court concluded from an examination of
contemporaneous court decisions, dictionaries, and commentary that “an alien [cannot] be
deemed a public charge based on the receipt, or anticipated receipt, of a modest quantum of
public benefits for short periods of time,” id. at 1026. See id. at 1022-29 (analyzing the cases,
dictionaries, and commentary). And as just noted, the Seventh Circuit held that “[t]here is a


                                                 3
  Case: 1:19-cv-06334 Document #: 222 Filed: 11/02/20 Page 4 of 14 PageID #:3021




flaws: DHS did not adequately consider the reliance interests of state and local governments; did

not acknowledge or address the significant, predictable collateral consequences of the Rule;

incorporated into the term ‘public charge’ an understanding of self-sufficiency that has no basis

in the statute it supposedly interprets; and failed to address critical issues such as the relevance of

the five-year waiting period for immigrant eligibility for most federal benefits.” Id. at 233.

Given these holdings, DHS is right to acknowledge that this court should grant summary

judgment to Plaintiffs on their APA claims.

       The parties disagree, however, about the appropriate remedy. Plaintiffs ask this court to

vacate the Final Rule. Doc. 201 at 35-37. DHS contends that this court should vacate the Rule

only insofar as it affects Plaintiffs, meaning that the vacatur should be limited to the State of

Illinois. Doc. 209 at 27-29. Plaintiffs are correct.

       The APA provides in pertinent part that “[t]he reviewing court shall … hold unlawful and

set aside agency action, findings, and conclusions found to be … arbitrary, capricious, an abuse

of discretion, or otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A). “[A]gency

action” includes “the whole or a part of an agency rule.” Id. § 551(13). By the APA’s plain

terms, then, an agency rule found unlawful in whole is not “set aside” just for certain plaintiffs or

geographic areas; rather, the rule “shall” be “set aside,” period. See Murphy v. Smith, 138 S. Ct.



floor inherent in the words ‘public charge,’” and that “[t]he term requires a degree of dependence
that goes beyond temporary receipt of supplemental in-kind benefits from any type of public
agency.” 962 F.3d at 229. Both opinions rest on a common premise: whatever play in the joints
the statutory term “public charge” might enjoy, it cannot be stretched to cover the full measure of
noncitizens deemed by the Final Rule to be public charges. See generally Matthew C.
Stephenson & Adrian Vermeule, Chevron Has Only One Step, 95 Va. L. Rev. 597, 599 (2009)
(“[Chevron] artificially divides one inquiry into two steps. The single question is whether the
agency’s construction is permissible as a matter of statutory interpretation; the two Chevron
steps both ask this question, just in different ways. As a result, the two steps are mutually
convertible.”); id. at 602 (“Congress’ intention may be ambiguous within a range, but not at all
ambiguous as to interpretations outside that range, which are clearly forbidden.”).


                                                  4
  Case: 1:19-cv-06334 Document #: 222 Filed: 11/02/20 Page 5 of 14 PageID #:3022




784, 787 (2018) (“[T]he word ‘shall’ usually creates a mandate, not a liberty, so the verb phrase

‘shall be applied’ tells us that the district court has some nondiscretionary duty to perform.”)

(quoting 42 U.S.C. § 1997e(d)(2)); Lexecon Inc. v. Milberg Weiss Bershad Hynes & Lerach, 523

U.S. 26, 35 (1998) (“[T]he mandatory ‘shall’… normally creates an obligation impervious to

judicial discretion.”) (quoting 28 U.S.C. § 1407(a)).

       Precedent confirms that the APA’s text means what it says. For example, in Bowen v.

Georgetown University Hospital, 488 U.S. 204 (1988), the Supreme Court affirmed the D.C.

Circuit’s decision to set aside an agency rule concerning Medicaid reimbursement costs. Rather

than limit relief to the “group of seven hospitals” that had filed suit, the Court declared the Rule

“invalid.” Id. at 207, 216. There is nothing unusual about this result, for that is simply what

courts do when they determine that an agency action violates the APA. See, e.g., DHS v.

Regents of the Univ. of Cal., 140 S. Ct. 1891, 1901 (2020) (holding that DHS’s rescission of the

Deferred Action for Childhood Arrivals program “must be vacated” due to the agency’s violation

of the APA); Allentown Mack Sales & Serv., Inc. v. NLRB, 522 U.S. 359, 374 (1998) (“Courts

enforce [arbitrary and capricious review] with regularity when they set aside agency regulations

which … are not supported by the reasons that the agencies adduce.”); H & H Tire Co. v. U.S.

Dep’t of Transp., 471 F.2d 350, 355-56 (7th Cir. 1972) (“When an administrative decision is

made without consideration of relevant factors it must be set aside.”) (internal quotation marks

omitted); Empire Health Found. ex rel. Valley Hosp. Med. Ctr. v. Azar, 958 F.3d 873, 886 (9th

Cir. 2020) (“[W]hen a reviewing court determines that agency regulations are unlawful, the

ordinary result is that the rules are vacated—not that their application to the individual

petitioners is proscribed.”) (internal quotation marks omitted); Nat’l Mining Ass’n v. U.S. Army

Corps of Eng’rs, 145 F.3d 1399, 1409 (D.C. Cir. 1998) (same).




                                                  5
  Case: 1:19-cv-06334 Document #: 222 Filed: 11/02/20 Page 6 of 14 PageID #:3023




       DHS cites Johnson v. United States Office of Personnel Management, 783 F.3d 655 (7th

Cir. 2015), for the proposition that the APA authorizes courts to limit the vacatur of agency

action to a defined geographic area. Doc. 209 at 27. True enough, Johnson held that “partial

vacatur is sometimes an appropriate remedy” for an APA violation. 783 F.3d at 663. But by

“partial vacatur,” the Seventh Circuit meant a circumstance where a court invalidates the

unlawful parts of an agency action and leaves the valid parts in place. See ibid. (citing Sierra

Club v. Van Antwerp, 719 F. Supp. 2d 77 (D.D.C. 2010), where the district court invalidated only

part of a Clean Water Act permit). The Seventh Circuit did not mean that an agency rule can be

vacated only as to certain plaintiffs or certain States. Nor could the court possibly have meant

that. As Judge Moss has aptly observed: “As a practical matter, … how could [a] [c]ourt vacate

[a challenged] Rule with respect to the … plaintiffs in [a] case without vacating the Rule writ

large? What would it mean to ‘vacate’ a rule as to some but not other members of the public?

What would appear in the Code of Federal Regulations?” O.A. v. Trump, 404 F. Supp. 3d 109,

153 (D.D.C. 2019).

       DHS retorts that an order vacating the Final Rule without any geographic limitation

would be akin to entering the kind of nationwide injunction that the Fourth Circuit and two

Justices have criticized in other cases involving APA challenges to the Rule. Doc. 209 at 27-30;

see DHS v. New York, 140 S. Ct. 599, 599-601 (2020) (Gorsuch, J., joined by Thomas, J.,

concurring in the grant of stay); CASA de Md., Inc. v. Trump, 971 F.3d 220, 255-63 (4th Cir.

2020). DHS’s analogy is inapt. As an initial matter, the two cases cited by DHS arose in the

preliminary injunction posture—the district courts there could not have vacated the Rule at that

early juncture, so the only question concerned the appropriate scope of preliminary relief. Here,

by contrast, Plaintiffs ask this court to vacate the Rule after a judgment on the merits. Although




                                                 6
  Case: 1:19-cv-06334 Document #: 222 Filed: 11/02/20 Page 7 of 14 PageID #:3024




vacatur will prevent DHS from enforcing the Rule against nonparties, that is a consequence not

of the court’s choice to grant relief that is broader than necessary, but of the APA’s mandate that

flawed agency action must be “h[e]ld unlawful and set aside.” 5 U.S.C. § 706(2).

       Moreover, DHS’s analogy fails to recognize that the two remedies—vacatur of a rule,

and a nationwide injunction against its implementation—have significant differences. A

nationwide injunction is a “drastic and extraordinary remedy” residing at the outer bounds of the

judicial power. Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 165-66 (2010) (“An

injunction is a drastic and extraordinary remedy, which should not be granted as a matter of

course. If a less drastic remedy (such as partial or complete vacatur of [the agency’s]

deregulation decision) was sufficient to redress [the challengers’] injury, no recourse to the

additional and extraordinary relief of an injunction was warranted.”). Vacatur, by contrast, is the

ordinary remedy—again, precisely the remedy demanded by the APA’s text when a rule is held

to violate the APA. See 5 U.S.C. § 706(2) (providing that the court “shall” “set aside” the

challenged “agency action” if it is adopted “in excess of statutory … authority” or is “arbitrary

[and] capricious”); see also Humane Soc’y of U.S. v. Zinke, 865 F.3d 585, 614 (D.C. Cir. 2017)

(“A common remedy when we find a rule invalid is to vacate.”). As Judge Randolph has

explained:

            Once a reviewing court determines that the agency has not adequately
            explained its decision, the [APA] requires the court—in the absence of any
            contrary statute—to vacate the agency’s action. The [APA] states this in the
            clearest possible terms. Section 706(2)(A) provides that a “reviewing court”
            faced with an arbitrary and capricious agency decision “shall”—not may—
            “hold unlawful and set aside” the agency action. Setting aside means
            vacating; no other meaning is apparent. Often we do this simply as a matter
            of course.

Checkosky v. SEC, 23 F.3d 452, 491 (D.C. Cir. 1994) (opinion of Randolph, J.) (citation

omitted).



                                                  7
  Case: 1:19-cv-06334 Document #: 222 Filed: 11/02/20 Page 8 of 14 PageID #:3025




       In sum, the Final Rule is vacated, and the vacatur is not limited to the State of Illinois.

II.    Rule 54(b) Judgment

       With the APA claims resolved in Plaintiffs’ favor, the question becomes whether the

court should enter judgment under Rule 54(b) or, rather, under Rule 58—and, relatedly, what

should happen to ICIRR’s equal protection claim. Plaintiffs urge this court to enter a Rule 54(b)

judgment on their APA claims and allow ICIRR to continue litigating its equal protection claim.

Docs. 217-218. DHS does not expressly address whether a Rule 54(b) or Rule 58 judgment

should be entered, but argues in its brief—and reiterated last week at oral argument, Doc. 220—

that the court should stay further proceedings on the equal protection claim if judgment is

entered on the APA claims. Doc. 219 at 1, 4-5. The court will enter a Rule 54(b) judgment and,

given the particular facts and circumstances of this suit and parallel suits pending elsewhere, will

not stay litigation on the equal protection claim.

       “When a case involves more than one claim, Rule 54(b) allows a federal court to direct

entry of a final judgment on ‘one or more, but fewer than all, claims,’ provided there is no just

reason for delay.” Peerless Network, Inc. v. MCI Commc’ns Servs., Inc., 917 F.3d 538, 543 (7th

Cir. 2019) (quoting Fed. R. Civ. P. 54(b)). “A proper Rule 54(b) order requires the district court

to make two determinations: (1) that the order in question was truly a ‘final judgment,’ and

(2) that there is no just reason to delay the appeal of the claim that was ‘finally’ decided.” Gen.

Ins. Co. of Am. v. Clark Mall Corp., 644 F.3d 375, 379 (7th Cir. 2011) (quoting Sears, Roebuck

& Co. v. Mackey, 351 U.S. 427, 434-37 (1956)). Plaintiffs satisfy both requirements.

       As to the “final judgment” requirement, “a judgment must be final in the sense that it is

an ultimate disposition of an individual claim entered in the course of a multiple claims action.”

Ibid. (internal quotation marks omitted). A judgment is not “truly final” if “there is too much

factual overlap with claims remaining in the district court.” Peerless Network, 917 F.3d at 543.


                                                     8
  Case: 1:19-cv-06334 Document #: 222 Filed: 11/02/20 Page 9 of 14 PageID #:3026




When “multiple claims arise from the same set of facts,” the court must “consider whether they

are based on entirely different legal entitlements yielding separate recoveries or different legal

theories aimed at the same recovery—the latter of which makes Rule 54(b) partial final judgment

improper.” Ibid. (internal quotation marks omitted).

       The final judgment requirement is satisfied here. The APA claims concern whether the

Final Rule properly implements the INA’s public charge provision and whether DHS’s

rulemaking was arbitrary and capricious, Doc. 1 at ¶¶ 140-169; 962 F.3d at 222-33, while the

equal protection claim concerns whether the Rule is motivated by the impermissible

discriminatory purpose of favoring white immigrants over nonwhite immigrants, Doc. 1 at

¶¶ 170-188; 461 F. Supp. 3d at 784-92. Other than their common attack on the Rule itself, there

is minimal factual (or legal) overlap between those claims. See Marseilles Hydro Power, LLC v.

Marseilles Land & Water Co., 518 F.3d 459, 465 (7th Cir. 2008) (holding that tort and property

law claims arising from the collapse of a water canal had “some overlapping historical facts” but

nonetheless were “sufficiently distinct” for purposes of Rule 54(b)); Ty, Inc. v. Publ’ns Int’l Ltd.,

292 F.3d 512, 515-16 (7th Cir. 2002) (upholding the entry of a Rule 54(b) judgment on a

copyright claim because “the only facts before [the court] on … appeal” were “unlikely to be at

issue” in the trademark claim that remained in the district court). Granted, a portion of one of

Plaintiffs’ APA claims alleges that the economic justifications articulated by DHS for the Rule

are a pretext for racial discrimination, Doc. 1 at ¶ 166; 2020 WL 3975466, at *2, but the Seventh

Circuit’s opinion did not rely on pretext, and this court’s grant of summary judgment on the APA

claims likewise does not rely on pretext given that it rests exclusively on the Seventh Circuit’s

opinion. See Lawyers Title Ins. Corp. v. Dearborn Title Corp., 118 F.3d 1157, 1163 (7th Cir.

1997) (“[S]ome overlap between the facts in the retained and the appealed claims is not fatal.”).




                                                  9
 Case: 1:19-cv-06334 Document #: 222 Filed: 11/02/20 Page 10 of 14 PageID #:3027




       Moreover, the APA and equal protection claims are not “different legal theories aimed at

the same recovery.” Peerless Network, 917 F.3d at 543 (internal quotation marks omitted). The

only remedy Plaintiffs seek under the APA is vacatur of the Final Rule. Doc. 201 at 35-37;

Doc. 213 at 2-6; Doc. 217 at 3; Doc. 218 at 1. For its equal protection claim, ICIRR seeks a

declaration that the Rule violates the Fifth Amendment and, more importantly, a permanent

injunction enjoining DHS and its officials from implementing and enforcing the Rule, Doc. 1 at

pp. 58-59, which could entail a requirement that, until a new rule is promulgated, DHS resume

applying its 1999 field guidance, Field Guidance on Deportability and Inadmissibility on Public

Charge Grounds, 64 Fed. Reg. 28,689 (May 26, 1999). As noted, the Supreme Court in

Monsanto Co. made clear that “complete vacatur of [an agency’s] … decision” is a “less drastic

remedy” than the “additional and extraordinary relief of an injunction.” 561 U.S. at 165-66. It

follows that victory for ICIRR on its equal protection claim may yield relief in addition to the

relief the court is granting on Plaintiff’s APA claims. See Nat’l Ski Areas Ass’n v. U.S. Forest

Serv., 910 F. Supp. 2d 1269, 1288 (D. Colo. 2012) (in addition to vacating a Forest Service

administrative directive, granting injunctive relief against the agency’s enforcement thereof “to

ensure good faith between the parties while the [directive] runs through APA procedural process

on remand”). Whether ICIRR will prevail on its equal protection claim, whether injunctive relief

would be appropriate to remedy an equal protection violation, and what that relief might entail

remain to be seen and cannot be answered at this juncture, when the parties have only recently

commenced discovery and have not sought judgment on that claim. See Marie v. Mosier, 196 F.

Supp. 3d 1202, 1216 (D. Kan. 2016) (collecting cases in which district courts in the wake of

Obergefell v. Hodges, 576 U.S. 644 (2015), enjoined state laws banning same sex marriage, and




                                                10
 Case: 1:19-cv-06334 Document #: 222 Filed: 11/02/20 Page 11 of 14 PageID #:3028




rejecting the argument that the unlikelihood that those laws might be enforced made a permanent

injunction unnecessary).

       As to the “no just reason to delay the appeal” requirement, “a district court must take into

account judicial administrative interests as well as the equities involved.” Curtiss-Wright Corp.

v. Gen. Elec. Co., 446 U.S. 1, 8 (1980). Regarding the judicial system’s interests, the “goal … is

to prevent ‘piece-meal appeals’ involving the same facts.” Peerless Network, 917 F.3d at 543

(quoting Curtiss-Wright Corp., 446 U.S. at 10). Entry of a Rule 54(b) judgment is fully

consistent with that aim because, as noted, the APA claims on which the court grants summary

judgment have little overlap with ICIRR’s equal protection claim. And regarding the equities,

the Seventh Circuit has held that continued operation of the Final Rule will inflict ongoing harms

on Cook County and on immigrants, 962 F.3d at 233, and this court has held that the same is true

of ICIRR, 417 F. Supp. 3d at 1029-30. Because a Rule 54(b) judgment would give immediate

effect to this court’s vacatur of the Rule—which DHS resumed implementing in September, see

Public Charge Fact Sheet, U.S. Citizenship & Immigr. Servs.,

https://www.uscis.gov/news/public-charge-fact-sheet (last updated Sept. 22, 2020)—there is no

just reason for delaying the entry of judgment or DHS’s appeal thereof.

       In sum, the entry of a Rule 54(b) final judgment on the APA claims is proper. The

question remains whether this court should allow litigation to proceed on ICIRR’s equal

protection claim. In urging a stay of litigation on that claim, DHS invokes the constitutional

avoidance doctrine, arguing that “courts ‘will not decide a constitutional question if there is some

other ground upon which to dispose of the case,’ especially if the other ground ‘afford[s] [a

plaintiff] all the relief it seeks.’” Doc. 219 at 3 (quoting Nw. Austin Mun. Util. Dist. No. 1 v.

Holder, 557 U.S. 193, 205 (2009)) (alterations by DHS). DHS’s argument fails because, as




                                                 11
  Case: 1:19-cv-06334 Document #: 222 Filed: 11/02/20 Page 12 of 14 PageID #:3029




noted, ICIRR’s equal protection claim provides a basis for injunctive relief, which Plaintiffs do

not seek—and would have faced an uphill battle obtaining—on their APA claims. See Monsanto

Co., 561 U.S. at 165-66; O.A., 404 F. Supp. 3d at 153-54.

       DHS argues in the alternative that this court should stay litigation on ICIRR’s equal

protection claim because discovery on that claim “could consume significant resources of both

the Court and the parties.” Doc. 219 at 5. If this case were the only challenge to the Final Rule

pending in federal court, DHS’s argument would have significant weight. But as DHS

confirmed at argument, Doc. 220, discovery is proceeding on equal protection claims brought in

two parallel public charge cases. See Washington v. U.S. DHS, No. 19 C 5210 (E.D. Wash.);

New York v. U.S. DHS, No. 19 C 7777 (S.D.N.Y.). Proceeding with discovery on ICIRR’s equal

protection claim here therefore is unlikely to impose on DHS much work in addition to the work

it is already doing in those other cases.

III.   Stay of Judgment Pending Appeal

       While acknowledging that, given the Seventh Circuit’s ruling, summary judgment should

be granted to Plaintiffs on the APA claims, DHS asks this court to stay its judgment pending

appeal. Doc. 209 at 29-30. “The standard for granting a stay pending appeal mirrors that for

granting a preliminary injunction. … To determine whether to grant a stay, [the court]

consider[s] the moving party’s likelihood of success on the merits, the irreparable harm that will

result to each side if the stay is either granted or denied in error, and whether the public interest

favors one side or the other.” In re A & F Enters., Inc. II, 742 F.3d 763, 766 (7th Cir. 2014); see

also Venckiene v. United States, 929 F.3d 843, 853 (7th Cir. 2019) (same).

       The hierarchical structure of the judiciary makes this a straightforward decision for a

district court. The Seventh Circuit held in the cases just cited that the standard for granting a

stay pending appeal mirrors that for granting a preliminary injunction, and held in this case that


                                                  12
 Case: 1:19-cv-06334 Document #: 222 Filed: 11/02/20 Page 13 of 14 PageID #:3030




the criteria for a preliminary injunction have been met. 962 F.3d at 221-34. Accordingly,

because (as the Seventh Circuit held) Plaintiffs are entitled to a preliminary injunction, DHS is

not entitled to a stay pending appeal.

       DHS counters with the argument that the Supreme Court, in staying this court’s

preliminary injunction order, “‘necessarily conclud[ed]’ that Plaintiffs were unlikely to succeed

on the merits” and “necessarily … determin[ed] that the balance of the harms and the public

interest support a stay.” Doc. 209 at 29 (quoting CASA de Md., 971 F.3d at 230) (first alteration

in original). But the Seventh Circuit effectively rejected that line of reasoning in affirming the

preliminary injunction:

               With respect to the balance of harms, we must take account of the
         Supreme Court’s decision to stay the preliminary injunction entered by the
         district court. The Court’s stay decision was not a merits ruling. … We do not
         know why the Court granted this stay, because it did so by summary order, but
         we assume that it abided by the normal standards. Consequently, the stay
         provides an indication that the Court thinks that there is at least a fair prospect
         that DHS should prevail and faces a greater threat of irreparable harm than the
         plaintiffs.

                The stay thus preserves the status quo while this case and others
         percolate up from courts around the country. There would be no point in the
         merits stage if an issuance of a stay must be understood as a sub silentio
         disposition of the underlying dispute. With the benefit of more time for
         consideration and the complete preliminary injunction record, we believe that
         it is our duty to evaluate each of the preliminary injunction factors, including
         the balance of equities. In so doing, we apply a ‘sliding scale’ approach in
         which “the more likely the plaintiff is to win, the less heavily need the balance
         of harms weigh in his favor; the less likely he is to win, the more need it
         weigh in his favor.” Valencia v. City of Springfield, 883 F.3d [959,] 966 [(7th
         Cir. 2018)]. We also consider effects that granting or denying the preliminary
         injunction would have on the public. Ibid.

               In our view, Cook County has shown that it is likely to suffer (and has
         already begun to suffer) irreparable harm caused by the Rule. Given the
         dramatic shift in policy the Rule reflects and the potentially dire public health
         consequences of the Rule, we agree with the district court that the public
         interest is better served for the time being by preliminarily enjoining the Rule.




                                                 13
 Case: 1:19-cv-06334 Document #: 222 Filed: 11/02/20 Page 14 of 14 PageID #:3031




962 F.3d at 233-34. In reaching that decision, the Seventh Circuit also had the benefit of a Ninth

Circuit opinion holding that the Final Rule likely complied with the APA, see City and Cnty. of

San Francisco v. USCIS, 944 F.3d 773 (9th Cir. 2019), and necessarily rejected the Ninth

Circuit’s approach. Given the Seventh Circuit’s holding that, despite the Supreme Court’s stay,

the Final Rule was substantively and procedurally invalid under the APA and preliminary

injunctive relief was appropriate, this court will not stay its vacatur of the Rule.

                                             Conclusion

       Plaintiffs’ summary judgment motion is granted. The court enters a Rule 54(b) judgment

vacating the Final Rule, to take effect immediately. Litigation may proceed in this court on

ICIRR’s equal protection claim.



November 2, 2020                                       ___________________________________
                                                             United States District Judge




                                                  14
